Case 1:18-cv-02807-PAB-SKC Document 54 Filed 04/24/19 USDC Colorado Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  ALEXANDER HOOD,                               )
                                                )
          Plaintiff,                            )
                                                )
  v.                                            )       Case No. 1:18-cv-02807-PAB-SKC
                                                )
  EGV COMPANIES, INC. d/b/a                     )
  OMEGA AUTO CARE, et al                        )
                                                )
          Defendant.                            )

                                              ANSWER


          COMES NOW Defendant EGV COMPANIES, Inc., d/b/a OMEGA AUTO CARE,

  (“EGV”) by and through its undersigned counsel, and for its Answer to Plaintiff Alexander Hood’s

  (“Hood”) Second Amended Class Action Complaint in the above-styled cause of action, hereby

  states as follows:

                                          INTRODUCTION

          1.      EGV denies the allegations of Paragraph 1.

          2.      EGV denies the allegations of Paragraph 2.

          3.      The allegations of Paragraph 3 consist of arguments and legal conclusions to which

  no response is required. To the extent any response is required, they are denied by EGV.

          4.      The allegations of Paragraph 4 consist of arguments and legal conclusions to which

  no response is required. To the extent any response is required, they are denied by EGV.

                                              PARTIES

          5.      EGV is without sufficient information to admit or deny the allegations of Paragraph

  5 and therefore denies the same.
Case 1:18-cv-02807-PAB-SKC Document 54 Filed 04/24/19 USDC Colorado Page 2 of 10




         6.      EGV is without sufficient information to admit or deny the allegations of Paragraph

  6 and therefore denies the same.

         7.      EGV is without sufficient information to admit or deny the allegations of Paragraph

  7 and therefore denies the same.

         8.      EGV is without sufficient information to admit or deny the allegations of Paragraph

  8 and therefore denies the same.

         9.      EGV admits that it is a Delaware Corporation with its principal offices at 50 N.

  Laura Street, Suite 2500, Jacksonville, Florida 32203. EGV is without sufficient information to

  admit or deny the remaining allegations of Paragraph 9 and therefore denies the same.

         10.     EGV denies the allegations of Paragraph 10.

                                     JURISDICTION AND VENUE

         11.     EGV denies the allegations in Paragraph 11.

         12.     EGV denies the allegations in Paragraph 12.

         13.     EGV denies the allegations in Paragraph 13.

         14.     EGV denies the allegations in Paragraph 14.

         15.     EGV denies the allegations in Paragraph 15.

         16.     EGV denies the allegations in Paragraph 16.

         17.     EGV denies the allegations in Paragraph 17.

         18.     EGV denies the allegations in Paragraph 18.

         19.     EGV denies the allegations in Paragraph 19.

         20.     EGV denies the allegations in Paragraph 20.

         21.     EGV denies the allegations in Paragraph 21.


                                                   2
Case 1:18-cv-02807-PAB-SKC Document 54 Filed 04/24/19 USDC Colorado Page 3 of 10




         22.     EGV denies the allegations of Paragraph 22.

         23.     EGV denies the allegations of Paragraph 23.

         24.     EGV denies the allegations of Paragraph 24.

         25.     EGV denies the allegations of Paragraph 25.

         26.     EGV denies the allegations of Paragraph 26.

         27.     EGV denies the allegations of Paragraph 27.

         28.     EGV denies the allegations of Paragraph 28.

         29.     EGV denies the allegations of Paragraph 29.

         30.     EGV denies the allegations of Paragraph 30.

         31.     EGV denies the allegations of Paragraph 31.

                                LEGAL BASIS FOR THE CLAIMS

         32.     The allegations of Paragraph 32 consist of arguments and legal conclusions to which

  no response is required. To the extent any response is required, they are denied by EGV.

         33.     The allegations of Paragraph 33 consist of arguments and legal conclusions to which

  no response is required. To the extent any response is required, they are denied by EGV.

         34.     The allegations of Paragraph 34 consist of arguments and legal conclusions to which

  no response is required. To the extent any response is required, they are denied by EGV.

         35.     The allegations of Paragraph 35 consist of arguments and legal conclusions to which

  no response is required. To the extent any response is required, they are denied by EGV.

         36.     The allegations of Paragraph 36 consist of arguments and legal conclusions to which

  no response is required. To the extent any response is required, they are denied by EGV.




                                                   3
Case 1:18-cv-02807-PAB-SKC Document 54 Filed 04/24/19 USDC Colorado Page 4 of 10




         37.     The allegations of Paragraph 37 consist of arguments and legal conclusions to which

  no response is required. To the extent any response is required, they are denied by EGV.

         38.     The allegations of Paragraph 38 consist of arguments and legal conclusions to which

  no response is required. To the extent any response is required, they are denied by EGV.

                        FACTUAL BACKGROUND AS TO PLAINTIFF

         39.     EGV denies the allegations in Paragraph 39.

         40.     EGV is without sufficient information to admit or deny the allegations of Paragraph

  40 and therefore denies the same.

         41.     EGV denies the allegations in Paragraph 41.

         42.     EGV denies the allegations in Paragraph 42.

         43.     EGV denies the allegations in Paragraph 43.

         44.     EGV denies the allegations in Paragraph 44.

         45.     EGV denies the allegations in Paragraph 45.

         46.     EGV denies the allegations in Paragraph 46.

         47.     EGV denies the allegations in Paragraph 47.

         48.     EGV denies the allegations in Paragraph 48.

         49.     EGV denies the allegations in Paragraph 49.

         50.     EGV denies the allegations in Paragraph 50.

                                      CLASS ALLEGATIONS

         51.     The allegations of Paragraph 51 consist of arguments and legal conclusions to which

  no response is required. To the extent any response is required, they are denied by EGV.




                                                   4
Case 1:18-cv-02807-PAB-SKC Document 54 Filed 04/24/19 USDC Colorado Page 5 of 10




         52.     The allegations of Paragraph 52 consist of arguments and legal conclusions to which

  no response is required. To the extent any response is required, they are denied by EGV.

         53.     EGV denies the allegations in Paragraph 53 and its subparts.

         54.     EGV denies the allegations in Paragraph 54.

         55.     EGV denies the allegations in Paragraph 55.

         56.     EGV denies the allegations in Paragraph 56.

         57.     EGV denies the allegations in Paragraph 57.

         58.     EGV denies the allegations in Paragraph 58.

         59.     EGV denies the allegations in Paragraph 59.

         60.     EGV denies the allegations in Paragraph 60.

                   COUNT I KNOWING AND/OR WILLFUL VIOLATIONS
                            OF THE TCPA, 47 U.S.C. 227(B)

         61.     As and for its response to COUNT I of Plaintiff’s Second Amended Class Action

  Complaint, EGV adopts and incorporates its answers to Paragraphs 1 - 60 as set forth above in

  haec verba.

         62.     EGV denies the allegations in Paragraph 62.

         63.     EGV denies the allegations in Paragraph 63.

         64.     EGV denies the allegations in Paragraph 64.

         65.     EGV denies the allegations in Paragraph 65.

         WHEREFORE, having fully answered Count I of Plaintiff’s Second Amended Class

  Action Complaint, EGV requests that the Court:

         (a) determine that this action cannot be maintained as a class action;

         (b) dismiss Plaintiff’s Class Action Complaint with prejudice on the merits;

                                                   5
Case 1:18-cv-02807-PAB-SKC Document 54 Filed 04/24/19 USDC Colorado Page 6 of 10




         (c) that Plaintiff take nothing by the Class Action Complaint;

         (d) assess costs against Plaintiff;

         (e) award EGV its attorneys’ fees and expenses incurred in defending this matter; and

         (f) award EGV such other additional relief as this Court deems just and proper.

                                              JURY DEMAND

         66.     The allegations of Paragraph 66 consist of arguments and legal conclusions to which

  no response is required. To the extent any response is required, they are denied by EGV.

                           DEFENSES AND AFFIRMATIVE DEFENSES

         EGV’s responses to Plaintiff’s Second Amended Class Action Complaint set forth above

  are made subject to the defense(s) below. Unless expressly admitted above, EGV denies each

  and every other allegation set forth in Plaintiff’s Second Amended Class Action Complaint not

  specifically admitted herein and demands strict proof thereof.

         1.      For further answering and for its First Affirmative Defense, EGV states that

  Plaintiff’s Second Amended Class Action Complaint fails to state a claim upon which relief may

  be granted and is therefore subject to dismissal.

         2.      For further answering and for its Second Affirmative Defense, EGV states that

  whatever alleged damages Plaintiff sustained, if any, were the result of Plaintiff’s own acts or

  omissions.

         3.      For further answering and for its Third Affirmative Defense, EGV states that

  Plaintiff failed to mitigate its damages.

         4.      For further answering and for its Fourth Affirmative Defense, EGV states that

  Plaintiff voluntarily provided EGV with its cell phone number and consented to receiving the


                                                      6
Case 1:18-cv-02807-PAB-SKC Document 54 Filed 04/24/19 USDC Colorado Page 7 of 10




  phone calls; therefore, Plaintiff is estopped from asserting the cause of action set forth in the

  Second Amended Class Action Complaint.

         5.        For further answering and for its Fifth Affirmative Defense, EGV states that

  Plaintiff brought the cause of action set forth in its Second Amended Class Action Complaint in

  bad faith and for the sole purpose of harassing EGV. Therefore, EGV is entitled to recover its

  reasonable attorneys’ fees and costs pursuant to 15 U.S.C. § 1681o(b).

         6.        For further answering and for its Sixth Affirmative Defense, EGV states that it

  established and implemented, with due care, reasonable practices and procedures to effectively

  prevent telephone solicitations and advertisements in violation of the regulations prescribed

  under the TCPA; and therefore, EGV is not in violation of the TCPA.

         7.        For further answering and for its Seventh Affirmative Defense, EGV states

  Plaintiff’s counsel is unreasonably and vexatiously multiplying the proceedings in the above-

  captioned case; and therefore, Plaintiff’s counsel should be made to pay the excess costs,

  expenses, and attorneys’ fees reasonably incurred by EGV because of such conduct – per 28

  U.S.C. § 1927.

         8.        For further answering and for its Eighth Affirmative Defense, EGV states that the

  claims of Plaintiff and the members of the purported class are barred, in whole or in part, under

  principles of waiver, estoppel and laches because, among other things, no prior complaint was

  made by the Plaintiff or any member of the purported class prior to the filing of Plaintiff's

  Complaint and the Plaintiff or any member of the purported class derived a benefit from the

  phone call(s) allegedly sent.




                                                   7
Case 1:18-cv-02807-PAB-SKC Document 54 Filed 04/24/19 USDC Colorado Page 8 of 10




            9.     For further answering and for its Ninth Affirmative Defense, EGV states that it

  had a prior and ongoing business relationship with Plaintiff through which EGV had previously

  obtained permission to contact the Plaintiff by telephone.

            10.    For further answering and for its Tenth Affirmative Defense, EGV states that the

  Plaintiff and anyone claimed to be a member of the purported class lacks standing to assert

  claims under Plaintiff's Second Amended Class Action Complaint because, among other things,

  they have alleged no cognizable injury.

            11.    For further answering and for its Eleventh Affirmative Defense, EGV states that

  Plaintiff's Second Amended Class Action Complaint fails to satisfy the requirements of Federal

  law for class action treatment, as a result of which this action cannot be maintained as a class

  action.

            12.    For further answering and for its Twelfth Affirmative Defense, EGV states that it

  did not make the phone calls alleged to be violative of the TCPA and therefore, committed no act

  in violation of the TCPA.

            13.    For further answering and for its Thirteenth Affirmative Defense, EGV expressly

  reserves the right to assert any further affirmative defenses that are identified in the course of

  discovery and throughout the remainder of this litigation.

            WHEREFORE, having fully answered Plaintiff’s Second Amended Class Action

  Complaint, EGV requests that the Court:

            (a) determine that this action cannot be maintained as a class action;

            (b) dismiss Plaintiff's Class Action Complaint with prejudice on the merits;

            (c) that Plaintiff take nothing by the Class Action Complaint;


                                                     8
Case 1:18-cv-02807-PAB-SKC Document 54 Filed 04/24/19 USDC Colorado Page 9 of 10




        (d) assess costs against Plaintiff;

        (e) award EGV its attorneys’ fees and expenses incurred in defending this matter; and

        (f) award EGV such other additional relief as this Court deems just and proper.

        Dated this 24th day of April, 2019.

                                              POLSINELLI PC


                                              /s/Thomas H. Wagner

                                              Thomas H. Wagner
                                              1401 Lawrence St., Suite 2300
                                              Denver, CO 80202
                                              (303) 572-9300
                                              (303) 572-7883 (facsimile)
                                              twagner@polsinelli.com
                                              Attorneys for Defendant EGV Companies, Inc.,
                                              d/b/a Omega Auto Care




                                                9
Case 1:18-cv-02807-PAB-SKC Document 54 Filed 04/24/19 USDC Colorado Page 10 of 10




                                   CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on this 24th day of April, 2019, the foregoing was
   filed electronically with the Clerk of Court, therefore to be served electronically by operation of
   the Court’s electronic filing system upon the following:
          Brian D. Gonzales                          bgonzales@coloradowagelaw.com
          The Law Offices of Brian Dr.
          Gonzales, PLLC
          2580 East Harmony Road, Suite 201
          Fort Collins, CO 80528

          Dustin T. Lujan                            wyoadvocate@gmail.com
          Lujan Law Office
          1603 Capitol Ave., Suite 310 A559
          Cheyenne, WY 82001
          Attorneys for Plaintiff

          Holly Stein Sollod                         hsteinsollod@hollandhart.com
          Holland & Hart, LLP-Denver                 lmlopezvelasquez@hollandhart.com;
          555 17th Street, Suite 3200                intaketeam@hollandhart.com
          Denver, CO 80202

          Paul Douglas Swanson                       PDSwanson@hollandhart.com
          Holland & Hart, LLP-Denver                 jdfrerker@hollandhart.com
          555 17th Street, Suite 3200                paul.d.swanson@gmail.com
          Denver, CO 80202                           psams@hollandhart.com
          Attorneys for Defendants,                  intaketeam@hollandhart.com
          American Auto Care, LLC; Beacon
          Financial Solutions, LLC; Jessie Britt;
          Kylie Britt; David Glenwinkel




                                                               /s/ Thomas H. Wagner
                                                               Thomas H. Wagner




                                                    10
